901 F.2d 1131
284 U.S.App.D.C. 79
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Grezorio AVILA, Appellant.
No. 89-3076.
United States Court of Appeals, District of Columbia Circuit.
April 23, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that appellant's convictions be affirmed, for the reasons stated by the district court at the October 21, 1988 hearing on appellant's motion to suppress and in its Memorandum Opinion and Order filed November 23, 1988.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.